217 Ga. 63 (1961)
121 S.E.2d 144
TILLY
v.
CANEDY.
21246.
Supreme Court of Georgia.
Submitted June 12, 1961.
Decided July 6, 1961.
Matthews, Maddox, Walton & Smith, for plaintiff in error.
Parker, Clary & Kent, Jack Kent, Jr., contra.
DUCKWORTH, Chief Justice.
The parties to a divorce and alimony proceeding by agreement settled all questions of alimony, support, and property rights. In the agreement dealing with support of their minor child, the father agreed to pay a sum certain monthly during the child's minority and to keep certain policies of life insurance in force and effect, and agreed that, in the event he "fails and refuses to keep said insurance policies in force then in that event he does hereby agree to pay . . . a sum equal to the premium or premiums when due on said policy . . . as support for said minor daughter." Said payments on said policies were a part of the support for the minor child, and the father is not in contempt of court in failing to pay the premiums on a term policy, or to the other party or daughter, who is now over 21 years of age and no longer dependent upon the father, who is not required to support his child after she reaches her majority. Code § 74-105.
The covenant shows clearly that the lawful requirements were all that were contemplated, and there was no agreement to go beyond such lawful requirements of support for the child until her majority. The lower court did not err in refusing to hold the father in contempt of court for failing to renew the term policy after his daughter reached the age of 21 years.
Judgment affirmed. All the Justices concur.